Case 1:18-cr-00204-NGG-VMS Document 379-3 Filed 02/26/19 Page 1 of 15 PageID #: 3684




                   Exhibit C
Case 1:18-cr-00204-NGG-VMS Document 379-3 Filed 02/26/19 Page 2 of 15 PageID #: 3685
  Case l-:I-B-cr-00204-NGG-VMS Document l-58 Filed 10/03/18 Page L oÍ L4 PagelD #: l-089



      MKM:TFVMKP
      F. #2017R01840

      LINITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
                                           X

      TINITED STATES OF AMERICA
                                                  Docket No. 18-20a (S-1) (NGG) (VNS)
            - against -

     KEITH RANIERE,
          also known as "Vanguard,"
     CLARE BRONFMAN,
     ALLISON MACK,
     KATFry RUSSELL,
     LATIREN SALZMAN, and
     NANCY SALZMAN,
          also known as "Prefect,"

                             Defendants.

                                           X



          MEMORANDIIM OF LAW IN SUPPORT OF TFIE GOVERNMENT'S MOTION
                      F




                                               zuCHARD P. DONOGHUE
                                               I.INITED STATES ATTORNEY
                                               Eastern District ofNew York
                                               271Cadman Plaza East
                                               Brooklyn, New York T1201




      Moira Kim Penza
      Tanya Hajjar
      Assistant U.S. Attorneys
           (Of Counsel)
Case 1:18-cr-00204-NGG-VMS Document 379-3 Filed 02/26/19 Page 3 of 15 PageID #: 3686
  Case 1:l-B-cr-00204-NcG-VMS Document l-58 Filed 1-0/03/l-B Page 2 of L4 PagelD #: l-090



                                        TABLE OF CONTENTS

     PRELIMINARY    STATEMENT                                                ......................         1



     BACKGROLTND                                                                         ....,.,...         1



      L Processing and Search of the Oregon Trail Devices.............. .....................2
      II. Objections to Disclosure of the Oregon Trail Devices .............     .................. 3

        III. Production of Electronic Discovery By A Vendor and Privilege Review ....................       4

     4RGUM8NT...............                                                     ................... s

       I. Provision of Full Forensic Copies of the Oregon Trail Devices is Necessary For the
          Government To Satisfy Its Disclosure Obligations In This Case              ............... 6

        II.   Nancy Salzman's Privacy Concerns Can be Adequately Addressed By A Protective
        Order                                                                      .......... 11

     CONCLUSION........                                                               ..................... t2
Case 1:18-cr-00204-NGG-VMS Document 379-3 Filed 02/26/19 Page 4 of 15 PageID #: 3687
  Case l-:l-B-cr-00204-NGG-VMS Document l-58 Filed L0/03/l-8 Page 3 of L4 PagelD #: 1091-



                                    PRtr,I,TMTN ARY STATEMENT

                    The government respectfully submits this memorandum of law in support of

     its motion to produce entire forensic copies of certain electronic evidence in its possession,

     pursuant to a protective order, to all defendants in the above-captioned case. The

     government seeks to provide forensic copies of this material in order to comply with its

     disclosure obligations and to expedite defendants' access to voluminous electronic materials

     containing material discoverable to defendants. For the reasons set forth below, the

     government's motion should be granted.

                                            BACKGROLIND

                    The defendants Keith Raniere, Clare Bronfman, Allison Mack, Kathy Russell,

     Lauren Salzman, and Nancy Salzman are charged by superseding indictment, returned July

     23,2018 with participating in a long-running racketeering conspiracy, among other crimes.

     These charges arise out of conduct related to several pyramid-structured organizations that

     Raniere founded in the Albany, New York area, including NXIVM and various related

     entities, as well as an organization referred to as "DOS," all of which offered purported self-

     help programs. As alleged in the superseding indictment, Raniere and an "inner circle" of

     individuals, including the defendants, comprised an organized criminal enterprise that

     engaged in various criminal activities with the aim of promoting Raniere and recruiting

     others into   NXIVM   and DOS for financial and personal benefits.

                    By this motion, the government seeks to disclose full forensic copies of certain

     devices in its possession to all defendants in the above-captioned case pursuant to the

     protective order entered by the Court on August T,2018. The devices consist of fifty-one




                                                     1
Case 1:18-cr-00204-NGG-VMS Document 379-3 Filed 02/26/19 Page 5 of 15 PageID #: 3688
  Case 1:1B-cr-00204-NGG-VMS Documerrt L5B Filed 10/03/18 Page 4 of 14 PagelD #: LO92



     electronic devices, including external hard drives and thumb drives, belonging to defendant

     Nancy Salzman and seized from her residence (the "Oregon Trail Devices").1

          I.       Processing and Search of the Oreeon Trail Devices

                      The Federal Bureau of Investigation ("FBI") provided the Oregon Trail

     Devices to its Computer Analysis and Response Team ("CART") to be imaged and

     processed atthe commencement of its court-authorized search of those devices, which

     remains ongoing.

                      For each of the Oregon Trail Devices, CART examiners first undertook to

     image the device, that is, to make an exact copy of the data contained on the computer, with

     the use of specialized forensic imaging software that copies each bit of computer code-a

     series of ones and   zeroes-in   sequence,   "bit by bit." To ensure that the original and the

     image are forensically identical, the CART examiner used a computer program to calculate a

     unique number, or "hash value" for the original and, later, for the image. The examiner then

     confirmed that the hash values for the originals matched the hash values for the forensic

     image, reflecting that the images were identical to the originals.

                      CART examiners then processed the data from each of the devices for review.

     From the bit-by-bit imaged copy, the CART examiner extracted all available data from the

     original hard drive media, including active data, deleted data, metadata, files, folders, and



               I  The Oregon Trail Devices consist of those electronic devices seized from
     Nancy Salzman's residence with the following designated item numbers: 1B111, 18110,
     18108, 18107, 18106, 18105, 18104, 18103, lBl02,lBl01, T899,1897,1896, 1895,
     1894, 1893, ï892,1891, 1890, 1889, 1888, 1884, 1883, 1882, 1881, 1819,1878, 1877,
     1876, 1875, 1873, 1872,1870, 1869, 1868, 1867,1866, 1865, 1864,1863, 1862,186i,
     1860, 1859, 1858, 1856, 1855, 1854, 1852,1814, and 1813 (See Gov'tLetters
     Regarding Discovery, ECF Docket Nos. 141,I43 and accompanying lists.)


                                                        2
Case 1:18-cr-00204-NGG-VMS Document 379-3 Filed 02/26/19 Page 6 of 15 PageID #: 3689
  Case l-:18-cr-00204-NGG-VMS Document l-58 Filed l-0/03/1-8 Page 5 of l-4 PagelD #: 1-093



     empty or unallocated space on the hard drive, making it available for further examination and

     review. On a rolling basis, the content of each device was then uploaded to an FBI data

     review platform, on which the FBI case agents began reviewing the data consistent with the

     court-authorized searches.

                     Initial searches of the Oregon Trail Devices have yielded significant amounts

     of material responsive to the search waffants authonzing their seizure, as well as audio,

     video, and other statements attributable to the defendants and other witnesses in this case.

           il.    Objections to Disclosure of the Oregon Trail Devices

                     On August 3, 2018, a little over a week after the defendants' arraignment on

     the superseding indictment on     luly 25,2018, the government notified the defendants of the

     existence of the Oregon Trail Devices and requested that, to the extent any defendant

     objected to the disclosure of full discovery copies of such materials to all defendants, thaf it

     notify the government "as soon as possible and no later than August 8, 2018." Having

     received no objection, on August 28, 2018, the government notified defense counsel that

     discovery copies of certain of the Oregon Trail Devices were available to them for request

     from an outside vendor. Several hours later, the government received an email from counsel

      for Nancy Salzman obj ecting, for the first time, to the "distribution of items seized from our

      client-or   places attributable to   her-to   anyone but us, unless such items are within the

      scope of the warrant and are established to not contain irrelevant, privileged, or otherwise

      confidential materials." {.Jpon receipt of the email, the government halted production of any

      of these materials to any defendant other than Nancy Salzman.




                                                         -t
Case 1:18-cr-00204-NGG-VMS Document 379-3 Filed 02/26/19 Page 7 of 15 PageID #: 3690
 Case l-:i-B-cr-00204-NGc-VMS Document l-58 Filed l-0/03/18 Page 6 of L4 PagelD #: i-094



          ru.    Production of Electronic Discovery Bv A Vendor and Privilege Review

                    The government has retained a third-party vendor (the "Vendor") to assist in

     processing and producing electronic materials in its possession. The government has begun

     providing the Vendor with copies of materials from the FBI. Where feasible, the government

     will produce electronic materials to defendants in a form that can be loaded directly into   a


     discovery management software system (such as Relativity or Concordance). However,

     some electronic materials, such as lengthy audio or video files, may not be able to be

     produced in this format.

                    Electronic data to which the government has been alerted to the existence of

     potentially privileged material, where feasible, will be uploaded to a separate "Firewall

     Database," which the government's trial team and the case agents (collectively, the "Trial

     Team") cannot access. Access to the Firewall Database is restricted to the government's

     Firewall Assistant United States Attorney. Of the Oregon Trail Devices, the government has

     been alerted by counsel for Nancy Salzman to the existence of potentially privileged material

     on eighteen devices belonging to Nancy Salzman (the "Potentially Privileged Material").2




             2     The Oregon Trail Devices with the following designated item numbers are
     those on which the government has been alerted to the existence of potentially privileged
     material: 18103, 1899, 1895, 1894,1888, 1887, 1884, 18-79,1875, 1874,1b^73,1869,
      1861, 1B60, 1857, 1854,1852. and 1814.



                                                     4
Case 1:18-cr-00204-NGG-VMS Document 379-3 Filed 02/26/19 Page 8 of 15 PageID #: 3691
  Case l-:I-B-cr-00204-NGG-VMS Document l-58 Filed 1-0/03/18 Page 7 o1r3,4 PagelD #: 1095



                                                    ARGUMENT

                          For the reasons set forth below, the government seeks to provide, to each of

     the defendants in this case, subject to a protective order, full forensic copies of the Oregon

     Trail Devices, except the Potentially Privileged Material.3 Such disclosure is warranted

     because (1) based on        initial searches conducted by the FBI, the Oregon Trail Devices

     contains large amounts of information discoverable to all defendants under Rule 16 as well

     as   Title   18,   United States Code, Section 3500; (2) the discoverable data is interspersed

     throughout the Oregon Trail Devices, making segregation of such data from non-responsive

     data   within a single electronic storage medium impractical; (3) several defendants have not

      consented to the exclusion of speedy trial time and the government seeks to expedite their

      access to voluminous electronic       discovery; and (4)   a   protective order will sufficiently

      address the privacy concerns of the defendant Nancy Salzman.

                          A preliminary review of the Oregon Trail Devices       has indicated that a very

      large quantity of material on the Oregon Trail Devices consists of documents or files

      authored by other defendants or witnesses in this case, including         NXIVM     course materials

      and documents shared or authored by other defendants. See Fed. R. Crim. P. l6(a)(1)(A)

      (requiring the production of "any relevant written or recorded statements made by [a]

      defendant" within the government' s possessi on).




              3      The government will first endeavor to segregate the Potentially Privileged
      Material from the non-potentially privileged material on the Oregon Trail Devices by
      running searches through the FBI's data review platform or through a discovery management
      software system. However, for certain devices and depending on the amount of Potentially
      Privileged Material, this may prove impractical. Should the Court grant the government's
      motion, the government will confer with counsel for Nancy Salzman to address these issues
      and, if appropriate, may seek additional guidance from the Court.


                                                          5
Case 1:18-cr-00204-NGG-VMS Document 379-3 Filed 02/26/19 Page 9 of 15 PageID #: 3692
 Case 1:l-B-cr-00204-NGc-VMS Docurnent 158 Filed 10/03/1-8 Page B of 14 PagelD #: 1-096



                     The government notes that provision of full forensic copies of electronic

     evidence, even to co-defendants, is common in this District, particularly in cases charging

     conspiracy or racketeering, where evidence of the relationships between alleged co-

     conspirators is necessarily relevant to the charges. See. e.g., United States v. Cooper" 17-

     CR-296 (PKC) (E.D.N.Y. 201S) (0312012018 Minute Entry) (finding no fault with

     government's provision of a Facebook account in full to co-defendants, over owner's privacy

     objection, where owner was accorded some limited time to identify and seek redactions of

     material).

           I.     Provision of Full Forensic Copies of the Oregon Trail Devices is Necessary For
                  the Government To Satisf)¡ Its Disclosure Oblieations In This Case

                     The government submits that the nature of the potentially discoverable

     electronic data on the Oregon Trail Devices warrants provision of full forensic copies of the

     devices to defendants while the government's search of those devices is ongoing. The

     Second Circuit in United States v. Ganias, sitting en banc, addressed the difference between

     electronic evidence and hard copy evidence, as well       as   technical obstacles to segregating

     discoverable files within a single electronic storage medium.

                     Though to a user a hard drive may seem like a file cabinet, a digital
                     forensics expert reasonably perceives the hard drive simply as a
                     coherent physical storage medium for digital data-datathat is
                     interspersed throughout the medium, which itself must be maintained
                     and accessed with care, lest this data be altered or destroyed. Even the
                     most conventional '(filss"-v¿ord documents and spreadsheets such as
                     those the Government searched in this case-are not maintained, like
                     files in a file cabinet, in discrete physical locations separate and distinct
                     from other frles. They are in fact "fragmented" on a storage device,
                     potentially across physical locations. Because of the manner in which
                     data is written to the hard drive, rarely will one file be stored intact in
                     one place on a hard drive; so-called "files" are stored in multiple
                     locations and in multiple forms. . .  .




                                                       6
Case 1:18-cr-00204-NGG-VMS Document 379-3 Filed 02/26/19 Page 10 of 15 PageID #:
                                     3693 Filed 10i03/18 Page I of l-4 PagelD #: LA97
Case L:l-B-cr-00204-NGc-VMS Document l-58



                  "Files," in short, are not as discrete as they may appear to a user. Their
                  interspersion throughout a digital storage medium, moreover, may
                  affect the degree to which it is feasible, in a case involving search
                  pursuant to a warrant, to fully extract and segregate responsive data
                  from non-responsive data. To be clear, we do not suggest that it is
                  impossible to do so in any particular or in every case; we emphasize
                  only that in assessing the reasonableness, for Fourth Amendment
                  purposes, of the search and seizure of digital evidence, we mustbe
                  attuned to the technological features unique to digital media as a whole
                  and to those relevant in a particular case-features that simply do not
                  exist in the context of paper files.

   United States v. Ganias , 824F .3d T99,212-13 (2d Cir.) (en banc) (internal quotation marks

   and citations omitted), cert. denied. 137 S. Ct. 569,   T96L.F,d.2d445 (2016). Consisrent

   with these technological hurdles, courts have recognized that searches ofelectronic accounts

   may require a fìle-by-file review that should not be subject to strict time   limits   Sgg,

   e.9., United States v. Triumph Capital Group. Inc., 21   I F.R.D .37, 66 (D. Conn.

   2002) *26 ("fC]omputer searches are not, and cannot be subject to any rigid time limit

   because they may involve much more information than an ordinary document search, more

   preparation and a greater degree of care in their execution."); United States v.

   Mutschelknaus,564F. Supp. 2d 1012,1076 (D.N.D. 2008) ("The Fourth Amendment only

   requires that the subsequent search of the computer be made within a reasonable

   time."), aff d, 592F.3d 826 (8th Cir.2010); United States v. Hernandez, 183 F. Supp. 2d

   468, 480 (D P.R. 2002) ("Neither Fed. R. Crim. P. 41 nor the Fourth Amendment provides

   for a specific time limit in which a computer may undergo     a government    forensic

    examination after it has been seized pursuant to a search warrant.");,see also United States v.

    Tairod Nathan Webster Push, No. 1:15-CR-001 16-NGG, 2015 WL 9450598,'at x27

    (E.D.N.Y. D ec. 21, 201 5) (collecting cases).




                                                     7
Case 1:18-cr-00204-NGG-VMS Document 379-3 Filed 02/26/19 Page 11 of 15 PageID #:
Case l-:I-B-cr-00204-NGG-VMS Document l-58
                                        3694Filed 10103/LB Page LO oÍ 1,4 PagelD #: 1098



                  The Ganias court also explained that "nature of digital storage presents

   potential challenges to parties seeking to preserve digital evidence, authenticate it at trial, and

   establish its integrity for a fact-finder" and that "fp]reservation of the original medium or a

   complete mirror may therefore be necessary in order to safeguard the integrity of evidence

   that has been lawfully obtained or to authenticate it at   trial." Id. at2l5 (noting that the

   "extraction of specific data files to some other medium can alter, omit, or even destroy

    portions of the information contained in the original storage medium"). In United States v.

    Lumiere, the district coui denied the defendant's motion to suppress electronic evidence that

    the government obtained from various digital storage devices, including a mobile phone,

    three computers, two tablets, seven USB flash drives, and two CD-ROM discs. No. 16-CR-

    483 (JSR), 2016 WL 7188149, atx2-4 (S.D.N.Y. Nov. 29, 2016). The court rejected the

    defendant's argument that the government violated the Fourth Amendment by failing to

    "segregate" evidence within the scope of the waÍrantfrom evidence outside the scope of the

    warrant. Citing Ganias, the Court distinguished paper files from digital files and explained

    that, with respect to hard drives containing electronic data, "meaningful digital segregation

    may well be impossible," justifying the government's retention of the full images of the

    devices. Id.; see also United States v. Manafort,3l4F. Supp. 3d 258, 211-72 (D.D.C. 2018)

    (upholding government's retention of images created during the execution of a search

    warrant given the need to authenticate exhibits at a later date).

                   Here, as in Ganias and Lumiere, material discoverable to the defendants under

    Rule 16 of the Federal Rules of Criminal Procedure and otherwise, is located in myriad frles

    "interspersed throughout" the Oregon Trail Devices, Ganias. 824 F.3d at212. Nearly all of

    the Oregon Trail Devices contain audio or video frles of the defendant Keith Raniere or other


                                                    8
Case 1:18-cr-00204-NGG-VMS Document 379-3 Filed 02/26/19 Page 12 of 15 PageID #:
Case 1:18-cr-00204-NGG-VMS Document l-58
                                     3695Filecl l-0103/l-B Page 11 of 14 PagelD #: 1099



   NXIVM content attributable to       one or more of the defendants which is discoverable under

   Rule i6(a)(1XA)

                    In addition, the government has identified flrles within the Oregon Trail

   Devices that may be "material to preparing [a] defense" within the meaning of Rule 16. As

   NXIVM's President, Nancy Salzman          possessed years' worth of records relating to   NXIVM

    and its affiliated   entities. For example,   some of the Oregon Trail Devices contain files

    which appear to contain confessions of "breaches" or other acknowledgements of purported

    personal failings authored by other defendants in the case. Not only is this enterprise

    evidence, but a defendant might seek to affirmatively use this information at trial or at

    sentencing to suggest reduced personal culpability.4 Lastly, the government has also

    identified files within the Oregon Trail Devices attributable to witnesses in this case,

    bringing such files within the scope of the search and also discoverable to defendants

    pursuant to Title 18, United States Code, Section 3500 and, in some instances, Gielio v.

    United States, 405 U.S. 150 (1972).

                    This material may not be able to be fully digitally segregated from within the

    Oregon Trail Devices, and even      if it could be segregated file-by-file (an extraordinarily time-

    consuming process), it would not "afford [the] defendants access to that medium or its

    forensic copy so that, relying on forensic experts of their own, they may challenge the




            a      The government expresses no view as to the merits of such a potential defense
    argument. It merely notes the difficulty of identifying, at this early juncture, which fìles may
    assist defense counsel in "preparing [a] defense" within the meaning of Rule 16. By seeking
    disclosure of the full forensic copies of the Oregon Trail Devices to all defendants, the
    government seeks to expedite defendants' early access to such materials so that they may
    have adequate time to use them in preparing a defense.


                                                        9
Case 1:18-cr-00204-NGG-VMS Document 379-3 Filed 02/26/19 Page 13 of 15 PageID #:
                                        3696Filed 10/03/18 Page t2 of 1-4 PagelD #: 1-1-00
Case l-:l-8-cr-00204-Ncc-VMS Document l-58



   authenticity or reliability of evidence allegedly retrieved . . . or to locate exculpatory

   evidence that the government missed." Ganias, 824       F   .3d a|215 . Based on its initial search,

   the Oregon Trail Devices contain evidence that would be admissible as to all defendants as

    enterprise evidence, among other things. Therefore, providing the full forensic copy solely

   to counsel for Nancy Salzman-as the government has already done-does not obviate the

    "interests of those [other] defendants in conducting their own forensic examination of the

    data in search of exculpatory evidence or to replicate and criticize the Government's

    inspection procedures." Iú. at216-17 &, n.36; see. e.9.. United States v. Kimoto, 588 F.3d

    464,480 (7th Cir. 2009) (evaluating defendant's motion to dismiss due to government's

    alleged failure to preserve and provide "complete forensic copy of all digital files" to the

    défendant); United StatèS v. Buinêtt;No. l2-CR-2332:CVE,2AI3WL 12334143,at*4-

    (D.N.M. Mar. 8, 20ï3) (evaluating defense claim that government was obligated to provide

    defendant with "forensic copies of the hard drives of computers and electronic devices"

    seized from a third party).

                    Consistent with the search warrants obtained in this case, the government will

    continue to search non-privileged materials in its possession and produce the results of those

    searches to   all defendants on a rolling basis. The interspersed material may draw its

    significant from its proximity to other material that provides attribution evidence, which is

    within the scope of the search. However, given that defendants have not uniformly

    consented to the exclusion of time for the purpose of plea negotiations, discovery production,

    and review and preparation for trial, the government seeks to expedite defendants' early

    access to the voluminous electronic material in its possession     by providing, to all defendants,

    full forensic copies of the Oregon Trail Devices,    except the Potentially Privileged Material.


                                                    t0
Case 1:18-cr-00204-NGG-VMS Document 379-3 Filed 02/26/19 Page 14 of 15 PageID #:
                                       3697Filed 1010311-8 Page L3 ol t4 PagelD #: LLOI.
Case l-:l-B-cr-00204-NGG-VMS Document l-58



       II     Nancy Salzman's Privacy Concems Can be Adequately Addressed By A
              Protective Order

                  The government notes that it has not yet identified any material within the

   Oregon Trail Devices that appears to raise an obvious privacy concern unrelated to the

   crimes charged in this case. The conspiracy charged in this case involves the intimate and

   near-daily association of the defendants for over a decade. Not surprisingly, therefore, the

   content of the Oregon Trail Devices includes data created by, or sent to, or related to,

   NXIVM     and the defendants charged in this case. This case therefore "does not involve a

   more typical situation in which" law enforcement is searching "electronically-stored data

    associated with the alleged crimes on a hard drive that largely contains non-criminal

    information.,,M,858F.3d7|,|03(2dCir.20l7),cert.denied.138S.
    Ct.2708 (2018); cf. United States v. We)¡,256F. Supp.3d 355,366 (S.D.N.Y.2017) (noting

    significant privacy concern in search and seizure ofall frnancial records, notes, records of

    internal and external communication without specifying crimes under investigation).

                  In any event, the defendants' privacy concerns can be adequately addressed by

    an appropriate protective order   limiting disclosure of the Oregon Trail Devices. One district

    court, in weighing whether to provide a full copy of a third-party's hard drive to a defendant,

    concluded that production of the "entire copy" was appropriate and that a protective order

    would suffice to allay any privacy concerns regarding the third party's personal information.

    United States v. Savedoff, No. 16-CR-41G,2011V,[-2305751, atx2-3 (W.D.N.Y. ll4.ay 25,

    2017) (observing that "personal information of third parties pervade[d] th[e] case" and noting

    the difficulty in determining "how much of this otherwise very personal

    information . . . somehow would be intertwined with other, more relevant information").



                                                    11
Case 1:18-cr-00204-NGG-VMS Document 379-3 Filed 02/26/19 Page 15 of 15 PageID #:
                                 158
                                   3698Filed 1-0/03/L8 Page L4 of L4 PagelD #: LLAZ
Case 1:l-8-cr-00204-NGG-VMS Document




                                           CONCLUSION

                 For the reasons set forth above, the government respectfully moves to produce,

   to all defendants in this case, full forensic copies of the Oregon Trail Devices, except the

   Potentially Privileged Material, pursuant to the protective order entered by the Court on

   August 1,2018.

   Dated:     Brooklyn, New York
              October 3,2018

                                                          Respectfully submitted,

                                                          RICHARD P. DONOGHIJE
                                                          LTNITED STATES ATTORNEY
                                                          Eastern District of New York
                                                          271 Cadman Plaza East
                                                          Brooklyn, New York 11201


                                                By        /slTanvaHaiiar
                                                          Moira Kim Penza
                                                          Tanya Hajjar
                                                          Assistant United States Attorneys
                                                          (718) 2s4-7000




                                                     T2
